United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Tucson, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-482
Issued: July 20, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 4, 2012 appellant filed a timely appeal from August 17 and December 22,
2011 merit decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the schedule award issue.
ISSUE
The issue is whether appellant sustained a ratable impairment entitling him to a schedule
award.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 26, 2008 appellant, then a 60-year-old customs and border protection officer,
injured his lower back while in the performance of duty.2 A January 14, 2009 magnetic
resonance imaging (MRI) scan obtained by Dr. Lawrence D. Buadu, a Board-certified diagnostic
radiologist, confirmed significant degenerative changes at L4-5 and L5-S1. Appellant underwent
bilateral L4-5 laminectomy for decompression on March 3, 2009.3 OWCP accepted his
traumatic injury claim for permanent aggravation of L4-5 stenosis and degenerative disc disease
resulting in L4-5 intervertebral disc displacement and radiculitis. Appellant received disability
compensation accordingly.4
A July 2, 2010 MRI scan obtained by Dr. Nicholas C. Fraley, a Board-certified diagnostic
radiologist, exhibited L4-5 facet arthropathy, degenerative disc disease and central stenosis, inter
alia. On September 22, 2010 appellant underwent L4-5 posterolateral and posterior lumbar
interbody fusion and decompressive laminectomy.
Postoperative x-rays conducted on
September 26, 2010 by Dr. Jae K. Kim, a Board-certified diagnostic radiologist, showed
satisfactory alignment without complications.
Dr. Stephen L. Curtin, a Board-certified orthopedic surgeon, remarked in a March 22,
2011 report that appellant, who complained of residual right leg numbness, was otherwise “doing
quite well” after his recent lumbar surgery. On examination, he observed a well-healed surgical
scar as well as normal bilateral extremity strength and sensation. X-rays demonstrated good
lumbar alignment and early consolidation of fusion. Dr. Curtin opined that appellant reached
maximum medical improvement and recommended an impairment examination.
In an April 21, 2011 report, Dr. Caryl S. Brailsford-Gorman, a Board-certified
occupational physician, examined appellant and found limited lumbar range of motion and
diffuse muscle pain. She also observed the absence of Achilles reflex, nonreactive toes, poor
balance and a “sensory deficit in wheel in a stocking formation through [appellant’s] lower
extremity mid calf.” Following a review of the medical file, including Dr. Fraley’s July 2, 2010
MRI scan and Dr. Curtin’s March 22, 2011 report, Dr. Brailsford-Gorman diagnosed
work-related lumbar spondylosis spinal stenosis and post-laminectomy syndrome. Applying
Table 17-4 (Lumbar Spine Regional Grid) of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides),5 she assigned an impairment class
(CDX) of 2 for lumbar stenosis based on evidence of motion segment instability, facet
hypertrophy and neurogenic claudication.6 Dr. Brailsford-Gorman calculated a 12 percent

2

Appellant previously filed a claim concerning an April 23, 1998 thoracic spine injury, which OWCP accepted as
employment related. OWCP File No. xxxxxx171.
3

The foregoing information was incorporated into the June 11, 2009 statement of accepted facts.

4

Appellant retired effective June 30, 2011.

5

A.M.A., Guides (6th ed. 2008).

6

Id. at 571.

2

impairment rating of the whole person and determined that no further adjustments were
warranted.
Appellant filed a claim for a schedule award on May 5, 2011.
In a July 28, 2011 report, Dr. Christopher R. Brigham, OWCP’s medical adviser and a
Board-certified occupational physician, reviewed Dr. Brailsford-Gorman’s April 21, 2011 report
and disagreed with her opinion. He indicated that a schedule award could not be issued for
permanent impairment of the spine or the whole person. Because Dr. Brailsford-Gorman
identified neurological symptoms involved the lower extremities, Dr. Brigham commented that
she should have based her impairment rating on the supplemental publication “Rating Spinal
Nerve Extremity Impairment Using the Sixth Edition” (The Guides Newsletter).7 After he
reviewed the June 11, 2009 statement of accepted facts and medical file, he pointed out that
Dr. Brailsford-Gorman’s findings conflicted with Dr. Curtin’s March 22, 2011 report, which
documented full lower extremity strength and motor function notwithstanding appellant’s
subjective complaint of residual right leg numbness. In addition, Dr. Brailsford-Gorman’s view
that the sensory deficit was in a stocking formation “does not follow a dermatomal distribution
and cannot be rated.” In the absence of consistent evidence showing sensory or motor deficits in
the distribution of a specific spinal nerve root, Dr. Brigham concluded that appellant did not
sustain a ratable lower extremity impairment.
By decision dated August 17, 2011, OWCP denied appellant’s schedule award claim,
finding that the medical evidence did not sufficiently demonstrate permanent impairment of a
scheduled member.
Appellant requested reconsideration on October 7, 2011 and submitted new medical
evidence. In a September 26, 2011 report, Dr. Curtin advised that appellant was taking
medication for leg cramps and numbness, but was “clinically doing well” one year after L4-5
decompression fusion. On examination, he observed full strength motor function and light touch
sensation of the lower extremities. Dr. Curtin noted blunted bilateral ankle jerk reflexes, but
could not elicit bilateral knee reflexes. X-rays exhibited solid L4-5 fusion. Citing Table 17-4 of
the A.M.A., Guides, Dr. Curtin assigned a CDX of 1 for resolved radiculopathy with loss of
motion segment.
In a November 11, 2011 report, Dr. Brigham reviewed Dr. Curtin’s September 26, 2011
report and disagreed with his opinion. He reiterated that a schedule award could not be issued
for permanent impairment of the spine and that the impairment rating should be based on
The Guides Newsletter. Dr. Brigham determined that appellant did not sustain a ratable lower
extremity impairment, pointing out that Dr. Curtin found appellant’s motor function and
sensation intact.
On December 22, 2011 OWCP denied modification of the August 17, 2011 decision.

7

Christopher R. Brigham, M.D., “Rating Spinal Nerve Extremity Impairment Using the Sixth Edition,” The
Guides Newsletter (July and August 2009).

3

LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss of or loss of use of scheduled members or functions of the body.8 However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.9
Although the A.M.A., Guides presents methods for estimating impairment to the spine
and to the whole person,10 FECA does not authorize schedule awards for loss of use of the back
or the body as a whole.11 Amendments to FECA, however, modified the schedule award
provision to allow for an award for permanent impairment to a member of the body covered by
the schedule regardless of whether the cause of the impairment originated in a scheduled or
nonscheduled member. As the schedule award provisions of FECA include the extremities, a
claimant may be entitled to a schedule award for permanent impairment to a limb even though
the cause of the impairment originated in the spine.12
The A.M.A., Guides provides a diagnosis-based method of evaluation utilizing the World
Health Organization’s International Classification of Functioning, Disability and Health (ICF).
For lower extremity impairments, the evaluator identifies the impairment class for the diagnosed
condition (CDX), which is then adjusted by grade modifiers based on Functional History
(GMFH), Physical Examination (GMPE) and Clinical Studies (GMCS). The net adjustment
formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX). Evaluators are directed to
provide reasons for their impairment rating choices, including the choices of diagnoses from
regional grids and calculations of modifier scores.13
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as impairments of the extremities. Recognizing that FECA allows ratings
for extremities and precludes ratings for the spine, The Guides Newsletter offers an approach to

8

5 U.S.C. § 8107; 20 C.F.R. § 10.404. No schedule award is payable for a member, function or organ of the
body not specified under FECA or the implementing regulations. J.Q., 59 ECAB 366 (2008).
9

K.H., Docket No. 09-341 (issued December 30, 2011).

10

See B.M., Docket No. 09-2231 (issued May 14, 2010); Janae J. Triplette, 54 ECAB 792 (2003).

11

J.Q., supra note 8. FECA expressly defines “organ” as “a part of the body that performs a special function and
for purposes of this subchapter excludes the brain, heart and back.” 5 U.S.C. § 8101(19). Also, a description of
impairment in terms of “whole person” or “whole body” is not probative as to the extent of loss of use of a specific
scheduled member of the body under section 8107 of FECA. R.I., Docket No. 09-1559 (issued August 23, 2010).
12

W.D., Docket No. 10-274 (issued September 3, 2010); Rozella L. Skinner, 37 ECAB 398 (1986).

13

R.V., Docket No. 10-1827 (issued April 1, 2011).

4

rating spinal nerve impairments consistent with sixth edition methodology.14 OWCP has
adopted this approach for rating impairment to the upper or lower extremities caused by a spinal
injury.15
ANALYSIS
The Board finds that appellant did not sustain a ratable impairment.
OWCP accepted that appellant sustained permanent aggravation of L4-5 stenosis and
degenerative disc disease resulting in L4-5 intervertebral disc displacement and radiculitis, for
which he had a L4-5 laminectomy for decompression on March 3, 2009, as a result of an
August 26, 2008 work injury. Thereafter, he filed a claim for a schedule award and furnished
medical evidence. Dr. Brailsford-Gorman calculated a 12 percent impairment rating of the
whole person in an April 21, 2011 report. Dr. Curtin also diagnosed a lumbar impairment due to
resolved radiculopathy and loss of motion in a September 26, 2011 report. As noted, FECA does
not permit schedule awards for impairment of the back or the body as a whole. Furthermore, as
Dr. Brigham correctly pointed out, neither Dr. Brailsford-Gorman nor Dr. Curtin used the
appropriate scheme set forth in The Guides Newsletter for rating extremity impairment resulting
from an injury to the spine. Therefore, these reports were insufficient to establish permanent
impairment of a scheduled body member.16
On the other hand, the Board finds that Dr. Brigham’s opinion constitutes the weight of
the medical evidence. The weight of the medical evidence is determined by its reliability, its
probative value, its convincing quality, the care of analysis manifested and the medical rationale
expressed in support of the physician’s opinion.17 In his July 28 and November 11, 2011 reports,
Dr. Brigham comprehensively reviewed the June 11, 2009 statement of accepted facts and the
medical file. He found that the totality of the evidence showed full lower extremity strength,
motor function and sensation as well as the absence of any sensory or motor deficits in the
distribution of a specific spinal nerve root. Thereafter, Dr. Brigham concluded that a schedule
award was not warranted under The Guides Newsletter. In view of this rationalized medical
opinion, the Board finds that OWCP properly denied appellant’s claim.
Appellant contends on appeal that the mere fact that he has undergone fusion surgery and
has four screws in his lower back sufficiently establishes permanent impairment. The Board has
held that an employee’s entitlement to a schedule award must be supported by the medical

14

L.J., Docket No. 10-1263 (issued March 3, 2011).

15

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit
4 (January 2010).
16

The Board further notes that notwithstanding their citations to Table 17-4 of the A.M.A., Guides, neither
Dr. Brailsford-Gorman nor Dr. Curtin offered a rationalized opinion as to the percentage of permanent impairment.
See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter
2.808.6(a)-(c) (January 2010).
17

I.R., Docket No. 09-1229 (issued February 24, 2010); James Mack, 43 ECAB 321, 329 (1991).

5

evidence, not his personal belief.18 Appellant also asserts that Dr. Curtin’s impairment rating
sufficiently established his claim. The Board has already addressed the deficiencies of his report.
Appellant may request a schedule award based on evidence of a new exposure or medical
evidence showing progression of an employment-related condition resulting in permanent
impairment.
CONCLUSION
The Board finds that appellant has not established that he sustained a ratable impairment
to a scheduled member of the body.
ORDER
IT IS HEREBY ORDERED THAT the December 22 and August 17, 2011 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: July 20, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

18

See, e.g., D.W., Docket No. 11-940 (issued October 18, 2011); J.J., Docket No. 10-1758 (issued May 16,
2011); K.D., Docket No. 07-1584 (issued December 14, 2007).

6

